DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 February 2020 has been entered.

Response to Amendments
Receipt of Applicant’s Amendment filed on 25 January 2021 is acknowledged and entered.
By this Amendment, the Applicant amended claim 13. Claims 13-16 remain pending in the application. 

ALLOWABILITY NOTICE
Applicant's amendments dated 25 January 2021 have overcome the 35 USC 112b and USC 103 rejections set forth in the previous office action.  A detailed response to Applicant’s arguments (provided for additional clarity to the record) is presented at the conclusion of this Office Action below.



EXAMINER’S STATEMENT OF ALLOWANCE:
 The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious “a method for H2 refueling to vehicles comprising: …(i) allowing the heat exchanger temperature to rise at least 7°C above the nominal operating temperature;  and (j) after said rise in temperature of heat exchanger to at least 7°C above the nominal operating temperature,  detecting that a second vehicle to be refueled with H2 is entering the hydrogen refueling station and performing the following steps, in order: said injection valve is opened, the cryogenic fluid is fed to said heat exchanger from said cryogenic fluid tank, the heat exchanger temperature of is controlled to ensure the heat exchanger temperature is within the predetermined temperature range with the fed cryogenic fluid, and the second vehicle is refueled with cold H2 cooled down by the heat exchanger while the temperature of the heat exchanger is maintained within the predetermined temperature range (Claim 13)” in combination with the other limitations set forth in the independent claims.
Allidieres 2016/0146400, Peter (US 2005/0284154), and Nagura (US 2014/0102587) are the closest prior art of record.  However, Allidieres, Peter, and Nagura is silent on the above recited features.  Furthermore, it would not have been obvious to modify Allidieres, Peter, and Nagura to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Allidieres, Peter, and Nagura to include the above recited features would improperly change the principle of operation of Allidieres, Peter, and Nagura.

Response to Arguments
Claim Rejections, 35 USC 112 and 112(b): In light of the amended claims, the rejection of Claim 13 is withdrawn.



Applicant argues that the combination of Nagura (US 2014/0102587) in view of Chalk (US 2013/0125568) fails to teach the current amended claim set, specifically that Chalk uses a non-cryogenic fluid to maintain a temperature of a compressed cryogenic fluid.  Applicant further argues that Examiner’s citation of In re Best. 195 USPQ 430 (CCPA 1977) is irrelevant to a method claim.  

Examiner concedes the above arguments, but notes for the record that Allidieres (US 2016/0146400) discloses a method for H2 refueling to vehicles comprising: (a) providing a hydrogen refueling system (Fig 1) that comprises a cryogenic fluid tank (5) that stores a cryogenic fluid (para 50, wherein the cryogenic fluid is liquefied nitrogen),  a dispenser (66 and para 41) and that supplies H2 to a vehicle (8),  a heat exchanger (3 and para 49, and 13 and para 51) that cools H2 with the cryogenic fluid provided from the cryogenic fluid tank,  an inlet line (113, para 51 and examiner’s annotations) that sends the cryogenic fluid to the heat exchanger from the cryogenic fluid tank,  an outlet line (Examiner’s annotations and item 33) that collects the cryogenic fluid fed from the heat exchanger,  
Allidieres further discloses (d) feeding the cryogenic fluid to said heat exchanger from said cryogenic fluid tank (para 49 and 51);  (e) controlling a temperature of the heat exchanger to ensure the heat exchanger temperature is within a predetermined temperature range with the cryogenic fluid, a nominal operating temperature of the heat exchanger being within the predetermined temperature range (para 49, where “controlled cooling” is taught with a temperature range of -196 to -40 degrees C);  (f) refueling cold H2 cooled down by the heat exchanger (3 and 13) to the first vehicle (8) while 
Examiner further notes for the record that Peter (US 2005/0284154) teaches (c) opening said injection valve (para 25, wherein liquid nitrogen 32 flows through injection valve 26 to cool hydrogen with storage vessel and heat exchanger 28).  The advantages of Peter’s teachings include the ability to facilitate the efficient and cost-effective storage of hydrogen for use as a vehicle fuel.  
Examiner further notes for the record that Nagura (US 2014/0102587) continues to teach (b) detecting that a first vehicle (Item C) to be refueled with H2 is entering said hydrogen refueling station;  (g) after completion of said refueling, allowing the first vehicle to leave the hydrogen refueling station (para 51, wherein Nagura’s teachings anticipate a situation where no vehicle is present, i.e., upon completion of refueling); (h) detecting that no vehicle to be refueled with H2 is entering the hydrogen refueling station and closing the injection valve based upon said lack of detection (para 51, wherein a valve is closed “at the other time (in which the controller does not receive the visiting signal);  (and) detecting that a second vehicle to be refueled with H2 is entering the hydrogen refueling station and performing the following steps, (Nagura and Examiner’s rationale provided in previous Office Actions).  The advantages of Nagura’s teachings include the ability shortening a time necessary until the supply of the hydrogen is actually started after the supply of the hydrogen to the fuel cell vehicle, the hydrogen vehicle, or the like is ordered while suppressing an increase in power consumption.
Therefore, a combination of Allidieres, modified by Peter (adding an injection valve) and Nagura (detecting the presence of a second vehicle, and in the absence of a second vehicle, closing the valve) would teach all of Applicant’s amended base Claim 13 as noted above.  
The combination of Allidieres, Peter, and Nagura, however remain silent on (i) allowing the heat exchanger temperature to rise at least 7°C above the nominal operating temperature;  and (j) after said 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/Primary Examiner, Art Unit 3753